Citation Nr: 9913908	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-38 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the restoration of a 20 percent rating for 
mechanical cervical spine pain, formerly styled residuals of 
a herniated nucleus pulposus with left upper extremity 
radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The Board notes that while the case 
was in appellate status, the veteran moved to Missouri and 
his case was transferred to the St. Louis, Missouri, RO.

The Board notes that the veteran requested to testify at a 
Travel Board hearing when he submitted his substantive appeal 
in October 1995.  The veteran was scheduled for a Travel 
Board hearing in July 1998 and notified of the date by way of 
a letter dated June 4, 1998.  The veteran's representative 
submitted a statement, received June 15, 1998, wherein he 
indicated that the veteran no longer desired a Travel Board 
hearing but did want a hearing at the RO.  The veteran was 
then scheduled for a local hearing on July 14, 1998, and 
notified of the date by way of a letter dated June 29, 1998.  
The record indicates that the veteran failed to report for 
the scheduled hearing.  There is no indication in the record 
that the failure to report was for good cause.  Hence, the 
Board will proceed to entering a decision.


FINDINGS OF FACT

The veteran's herniated nucleus pulposus of the cervical 
spine is not greater than mildly disabling, and it is not 
productive of moderate symptoms with recurring attacks.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for a 
disorder now classified as mechanical cervical spine pain, 
effective June 1, 1992, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, 
4.13, 4.71a, Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) show that he 
suffered a fall in January 1992 and continued to complain of 
back pain until his retirement.  However, he developed pain 
in his left shoulder and left arm.  A cervical spine x-ray in 
April 1992 was interpreted to show reversal of normal 
lordotic curve.  There was post osteophyte from C4 and C6.  
The veteran was provided a neurosurgery consultation in May 
1992 as a result of continued left shoulder and arm pain with 
intermittent sensory loss in the left hand.  The physician 
noted that there was painful limitation of neck motion.  
Sensory was deemed to be "ok".  A May 1992 magnetic 
resonance image (MRI) was interpreted to show evidence of a 
herniated nucleus pulposus (HNP) at C6-7 on the left side.

The veteran was afforded a VA orthopedic examination in 
October 1992.  He described a seven month history of neck 
pain associated with left upper extremity radicular pain.  
The veteran said that there was no accident or precipitating 
injury which led to the onset of the pain.  He described the 
pain as constant, with intermittent worsening.  It radiated 
down the lateral aspect of his left shoulder, arm and forearm 
into all the fingers of his hand, mostly "D1 and S2."  He 
said that the number of fingers involved changed with the 
type of activity.  He described tingling and weakness 
associated with the pain.  This involved all fingers of the 
hand and was not localized to one dermatomal pattern. He 
denied any loss of sensation or numbness.  The pain increased 
on driving and sitting for long periods.  There had been no 
significant change since the onset of the pain.  

Physical examination noted that left trapezius muscle 
tenderness and slight tenderness at 1+/4 in the C5 to T1 
region, diffusely in the midline and extending to both the 
left and right paraspinal muscle regions.  He had flexion to 
80 degrees, extension to 20 degrees, bilateral lateral 
rotation to 45 degrees, right lateral bending to 45 degrees, 
and left lateral bending to 25 degrees, with exacerbation of 
pain primarily on left lateral bending.  He had 5+/5 strength 
of both upper extremities on biceps, triceps and shoulder 
abduction, although his examination for wrist flexion, 
extension, finger abduction, hand grip and thumb extension 
was difficult to reproduce as the veteran feigned weakness on 
both sides during the examinations.  The examiner said that 
it appeared to be grossly intact at 5+/5.  Light touch 
sensation was intact in all upper extremity dermatomes from 
C5 to T2.  X-rays of the cervical spine were interpreted to 
show apparent wedging of the C5 vertebral body, although it 
did not appear to be definitely traumatic.  The foramina were 
well open and there was good alignment of the spinal canal.  
The examiner's diagnosis and comments were: cervical spine 
pain with left upper extremity radicular symptoms.  The 
veteran had no neurologic findings on examination or by 
history which would correlate with a cervical disc herniation 
although it could not be ruled out with the x-rays taken.  
The veteran would need an MRI.

In December 1992, the RO granted service connection for 
herniated nucleus pulposus with left upper extremity 
radiculopathy, C-7 (major), and assigned a 20 percent rating.  

The veteran was afforded a VA orthopedic examination in 
November 1994.  He reported neck pain with radiation to the 
left upper extremity.  He had no real motor weakness or 
numbness in the extremity.  Physical examination noted that 
the veteran had a moderately increased kyphosis in his 
cervical spine as compared to normal.  He had some mild 
tenderness to palpation throughout the lower cervical spine.  
Range of motion study showed flexion to 55 degrees, extension 
to 45 degrees, and bilateral rotation and lateral bending to 
50 degrees, all without pain.  Neurological examination of 
the upper extremities revealed 5/5 motor strength throughout 
with normal sensation to light touch and 2+ reflexes at the 
biceps, triceps and brachial radialis.  The examiner noted 
that x-rays of the cervical spine showed some mild abnormal 
kyphosis at the C4-C5 level but were otherwise normal.  The 
examiner's diagnosis was mechanical cervical spine pain.  The 
examiner added that to determine if there was true 
radiculopathy in the left upper extremity, an electromyogram 
(EMG) and cardiovascular studies would be warranted.

In a rating decision dated in December 1994, the RO proposed 
to reduce the veteran's 20 percent rating to 10 percent for 
his cervical spine disability.  The veteran was informed of 
this decision in December 1994.  He was advised that he could 
submit evidence to the RO to show that the reduction should 
not be made and that he should do so within 60 days.  He was 
also informed of his right to a hearing to present evidence 
on his behalf.  He was informed that if he did not request a 
hearing within 60 days, a decision would be made based on the 
evidence of record.

The veteran failed to respond to the RO's December 1994 
letter.  The veteran's disability rating for his cervical 
spine disability was reduced from 20 percent to 10 percent in 
February 1995, effective June 1, 1995.  The veteran was 
notified of this action in March 1995.

In March 1995 the veteran submitted a statement, with 
enclosures, wherein he disputed the RO's reduction action.  
He said that he had told the VA examining physician in 
November 1994 that there had been no changes in his 
condition.  He said that he related the same symptoms as on 
his original VA examination in October 1992.  He said that 
the VA examiner commented that there were no changes and did 
not know why the veteran was there.  The veteran said that 
the examiner did not write anything down and that he was out 
of the room in 5-10 minutes.  He added that his pain and 
numbness had affected his typing ability and his ability to 
do clerical work.  The veteran said that he had not received 
the RO's December 1994 letter but called the VA as soon as he 
received the March 1995 letter.

The veteran enclosed documents from the Postal Service 
relative to his attempt to obtain employment.  The first 
document, undated, noted that a tentative determination had 
been made that found the veteran unqualified for the position 
of distribution and window clerk because of a medical 
condition.  The letter stated that it was determined that his 
medical condition presented an unacceptable safety and health 
risk and was likely to adversely affect his ability to 
perform the full range of duties required for the position.  
The second document, dated in March 1994, notified the 
veteran that he had been tentatively found to be medically 
unable to perform the duties of a mail handler because of a 
50 pound lifting restriction, no overhead work, limited 
standing and walking due to chronic low back pain, cervical 
spine condition, and foot condition.  

Associated with the claims file is a July 1995 EMG report for 
the veteran.  The examination was reported as abnormal with 
electrodiagnostic evidence for bilateral median and ulnar 
entrapments at the wrist.  There was no evidence of 
radiculopathy.

The RO issued a rating decision in July 1995 that continued 
the veteran's 10 percent rating for his cervical spine 
disability.

Associated with the claims file are VA outpatient treatment 
records for the period from July 1995 to August 1995.  The 
records reflect one entry related to his lower back, and 
contained a duplicate copy of the July EMG report.  The 
remainder of the records were not pertinent to the issue on 
appeal.

The veteran submitted a statement in October 1995 wherein he 
continued to maintain that there was no improvement in his 
cervical spine disability.  He related that his cervical and 
lower spine disabilities had served as a bar to employment.

Analysis

The Board finds that the veteran's claim is well-grounded 
within the meaning of the applicable laws and regulations.  
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

The veteran was granted service connection for his cervical 
spine disability in December 1992 and assigned a 20 percent 
rating.  The effective date was September 1, 1992.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  In this case, the veteran's 
disability was rated under Diagnostic Code 5293, for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a (1998).  
Under Diagnostic Code 5293 a 20 percent rating is warranted 
where there are moderate recurring attacks.  A 10 percent 
rating is for consideration where the condition is noted as 
mild.

Following the November 1994 VA examination, the veteran was 
notified of the proposed reduction in December 1994 and given 
the opportunity to contest the proposed action.  By way of a 
rating decision dated in February 1995, the veteran's 
cervical spine disability rating was reduced to 10 percent, 
under Diagnostic Code 5293, effective June 1, 1995.  The 
veteran was provided notice of the action in March 1995.  The 
Board finds that the RO complied with the regulatory 
requirements found at 38 C.F.R. § 3.105(e) 1998.  The Board 
further finds that, since the veteran's 20 percent disability 
rating was not in effect for five years, the provisions of 
38 C.F.R. § 3.344 (1998) are not for application.  However, 
that does not end the inquiry into the appropriateness of the 
reduction.

The United States Court of Claims for Veterans Appeals 
(Court) has held that, even if the provisions of 38 C.F.R. 
§ 3.344 are not applicable, there are still general VA 
regulations to be followed in deciding to reduce a disability 
rating.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  
Specifically, the Court said:

Pursuant to these provisions [4.1, 4.2, 4.13], the 
RO and Board are required in any rating-reduction 
case to ascertain, based upon review of the entire 
recorded history of the condition, whether the 
evidence reflects an actual change in the 
disability and whether the examination reports 
reflecting such change are based upon thorough 
examinations.  (citation omitted).  Finally, 
38 C.F.R. § 4.10 (1992) establishes that "[t]he 
basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a 
system or organ of the body, to function under the 
ordinary conditions of daily life, including 
employment", and 38 C.F.R. § 4.2 (1992) directs 
that "[e]ach disability must be considered from 
the point of view of the veteran working or seeking 
work."  Thus, in any rating-reduction case not 
only must it be determined that an improvement in a 
disability has actually occurred but also that that 
improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary 
conditions of life and work.

Id.

In this case, the veteran is service connected for a 
herniated nucleus pulposus of the cervical spine, currently 
classified as mechanical cervical spine pain.  It is further 
evident that this disorder is productive of some degree of 
disability.  Significantly, however, unlike the October 1992 
study which found evidence of pain and radicular 
symptomatology, the November 1994 study found no competent 
evidence of any radiculopathy.  Indeed, the latter 
examination specifically showed normal sensation to light 
touch, 5/5 motor strength, and 2+ upper extremity reflexes.  
Additionally, it is well to note that the diagnosis of 
radiculopathy in 1992 was not based on EMG studies.  Thus, it 
is worthy to observe that when EMG studies were conducted in 
July 1995 those tests were negative for any evidence of 
radiculopathy.  Indeed, the July 1995 study showed nerve 
entrapments at the wrist which, that is disorders which are 
not recognized as a service related disability.  In light of 
the foregoing the Board concludes that the preponderance of 
the evidence demonstrates that the appellant's service 
connected disorder has improved.  Therefore, restoration of a 
20 percent evaluation is not warranted.  The benefit sought 
on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Restoration of the 20 percent rating for mechanical cervical 
spine pain is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Claims for Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

